 



EXHIBIT 10.14
McKESSON CORPORATION
2005 MANAGEMENT INCENTIVE PLAN
Adopted by the Board of Directors May 25, 2005
Approved by the Stockholders July 27, 2005
Amended Effective May 25, 2005
Amended and Restated Effective October 27, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
A.
  NAME; EFFECTIVE TIME     1    
B.
  PURPOSE     1    
C.
  ADMINISTRATION     1    
D.
  PARTICIPATION     2    
E.
  INDIVIDUAL TARGET AWARDS FOR PARTICIPANTS     2    
F.
  BASIS OF AWARDS     2    
G.
  AWARD DETERMINATION     3    
H.
  PROCEDURES APPLICABLE TO COVERED EMPLOYEES     4    
I.
  PAYMENT OF AWARDS     5    
J.
  EMPLOYMENT ON PAYMENT DATE     5    
K.
  CHANGE IN CONTROL     5    
L.
  FORFEITURE     5    
M.
  WITHHOLDING TAXES     7    
N.
  EMPLOYMENT RIGHTS     7    
O.
  NONASSIGNMENT; PARTICIPANTS ARE GENERAL CREDITORS     7    
P.
  AMENDMENT OR TERMINATION     7    
Q.
  SUCCESSORS AND ASSIGNS     8    
R.
  INTERPRETATION AND SEVERABILITY     8    
S.
  DEFINITIONS     8    
T.
  EXECUTION     10  

 i 

 



--------------------------------------------------------------------------------



 



McKESSON CORPORATION
2005 MANAGEMENT INCENTIVE PLAN
Adopted by the Board of Directors May 25, 2005
Approved by the Stockholders July 27, 2005
Amended Effective May 25, 2005
Amended and Restated Effective October 27, 2006

A.   NAME; EFFECTIVE TIME

     The name of this plan is the McKesson Corporation 2005 Management Incentive
Plan. The Plan replaces in its entirety the Company’s 1989 Management Incentive
Plan. The Plan is effective, subject to approval by the Company’s stockholders,
for fiscal years of the Company commencing on and after April 1, 2005.

B.   PURPOSE

     The purpose of the Plan is to advance and promote the interests of the
Company and its stockholders by providing performance-based incentives to
certain employees and to motivate those employees to set and achieve
above-average financial and non-financial objectives.

C.   ADMINISTRATION

     The Committee shall have full power and authority, subject to the
provisions of the Plan, (i) to designate employees as Participants, (ii) to add
and delete employees from the list of designated Participants, (iii) to
establish Individual Target Awards for Participants, (iv) to establish
performance goals upon achievement of which the Individual Target Awards will be
based, and (v) to take all action in connection with the foregoing or in
relation to the Plan as it deems necessary or advisable. Decisions and
selections of the Committee shall be made by a majority of its members and, if
made pursuant to the provisions of the Plan, shall be final.
     Notwithstanding the foregoing, the Committee may delegate to the Chief
Executive Officer (the “CEO”) the power and authority, subject to the provisions
of the Plan, (i) to designate employees who are not members of the Officer Group
as Participants, (ii) to recommend members of the Officer Group to the Committee
for designation as Participants; provided that the Committee shall review and
approve members of the Officer Group as Plan Participants recommended by the
CEO, (iii) to add and delete employees who are not members of the Officer Group
from the list of designated Participants, (iv) to establish Individual Target
Awards for Participants who are not members of the Officer Group, (v) to
establish performance goals upon achievement of which such Individual Target
Awards will be based, and (vi) to review and approve, modify or disapprove, or
otherwise adjust or determine the amount, if any, to be paid to Participants who
are not members of the Officer Group for the applicable Plan Year based on such
Participants’ performance goals and individual performance. In addition to the
forgoing, the CEO may further delegate his authority to other executive offices
of the Company, except that the CEO may not delegate his authority to recommend
members of the Officer Group to the Committee for designation as Participants.
References to the Committee herein shall include references to the CEO and his
designees to the extent that the Committee has delegated

1



--------------------------------------------------------------------------------



 



power and authority under the Plan to the CEO and to the extent that the CEO has
further delegated power and authority under the Plan to other executive officers
of the Company.
     The Committee may promulgate such rules and regulations as it deems
necessary for the proper administration of the Plan and the CEO (but not his
designees) may promulgate rules and regulations as he deems necessary for the
proper administration of the Plan with respect to Participants who are not
members of the Officer Group. The Committee may interpret the provisions and
supervise the administration of the Plan, and take all action in connection
therewith or in relation to the Plan as it deems necessary or advisable. The
interpretation and construction by the Committee of any provision of the Plan or
of any award shall be final.

D.   PARTICIPATION

  1.   Eligibility — Executives, Managers and Professionals

     Only active employees of the Company who are employed in an executive,
managerial or professional capacity may be designated as Participants under the
Plan.

  2.   Designation of Participants

     No person shall be entitled to any award under the Plan for any Plan Year
unless he or she is so designated as a Participant for that Plan Year.

E.   INDIVIDUAL TARGET AWARDS FOR PARTICIPANTS

     At the beginning of each Plan Year, the Committee shall establish an
Individual Target Award for each Participant. An Individual Target Award shall
only be a target and the amount of the target may or may not be paid to the
Participant. Establishment of an Individual Target Award for an employee for any
Plan Year shall not imply or require that an Individual Target Award or an
Individual Target Award at any specified level will be set for any subsequent
year. The amount of any actual award paid to any Participant may be greater or
less than this target. As set forth in paragraph G.4 below (but subject to the
limitations applicable to Covered Employees contained in Article H), the actual
award may be as much as three times target or as low as zero for any Plan Year.

F.   BASIS OF AWARDS

  1.   Performance Goals

     The Committee shall establish measures, which may include financial and
non-financial objectives (“Performance Goals”) for each segment of the Company.
These Performance Goals shall be determined by the Committee in advance of each
Plan Year or within such period as may be permitted by the regulations issued
under Section 162(m), and to the extent that awards are paid to Covered
Employees, the performance criteria to be used shall be any of the following,
either alone or in any combination, which may be expressed with respect to the
Company or one or more operating units or groups, as the Committee may
determine: cash flow; cash flow from operations; total earnings; earnings per
share, diluted or basic; earnings per share from continuing operations, diluted
or basic; earnings before interest and taxes; earnings before

2



--------------------------------------------------------------------------------



 



interest, taxes, depreciation, and amortization; earnings from operations; net
asset turnover; inventory turnover; capital expenditures; net earnings;
operating earnings; gross or operating margin; debt; working capital; return on
equity; return on net assets; return on total assets; return on investment;
return on capital; return on committed capital; return on invested capital;
return on sales; net or gross sales; market share; economic value added; cost of
capital; change in assets; expense reduction levels; debt reduction;
productivity; stock price; customer satisfaction; employee satisfaction; and
total shareholder return.

  2.   Adjustment of Performance Goals

     Performance Goals may be determined on an absolute basis or relative to
internal goals or relative to levels attained in prior years or related to other
companies or indices or as ratios expressing relationships between two or more
Performance Goals. In addition, Performance Goals may be based upon the
attainment of specified levels of Company performance under one or more of the
measures described above relative to the performance of other corporations. The
Committee shall specify the manner of adjustment of any Performance Goal to the
extent necessary to prevent dilution or enlargement of any award as a result of
extraordinary events or circumstances, as determined by the Committee, or to
exclude the effects of extraordinary, unusual, or non-recurring items; changes
in applicable laws, regulations, or accounting principles; currency
fluctuations; discontinued operations; non-cash items, such as amortization,
depreciation, or reserves; asset impairment; or any recapitalization,
restructuring, reorganization, merger, acquisition, divestiture, consolidation,
spin-off, split-up, combination, liquidation, dissolution, sale of assets, or
other similar corporate transaction.

  3.   Performance Goals related to More than One Segment of the Company

     Awards may be based on performance against objectives for more than one
segment of the Company. For example, awards for corporate management may be
based on overall corporate performance against objectives, but awards for a
unit’s management may be based on a combination of corporate, unit and sub-unit
performance against objectives.

  4.   Individual Performance

     Subject to the limitations set forth in Article H below, individual
performance of each Participant may be measured and used in determining awards
under the Plan.

G.   AWARD DETERMINATION

  1.   Award Determined by Committee

     After any Plan Year for which an Individual Target Award is established for
a Participant under the Plan, the Committee shall review and approve, modify or
disapprove the amount, if any, to be paid to the Participant for the Plan Year.
The amount paid shall be the Individual Target Award adjusted to reflect both
the results against the Participant’s Performance Goals and the Participant’s
individual performance. All awards are subject to adjustment at the sole
discretion of the Committee.

3



--------------------------------------------------------------------------------



 



  2.   Financial and Non-Financial Performance

     Individual Target Award amounts will be modified based on the achievement
of financial and non-financial objectives by the Company and relevant units
and/or sub-units. Performance results against objectives shall be reviewed and
approved by the Committee in accordance with paragraph F.2 above, as applicable.

  3.   Individual Performance

     Any Individual Target Award, adjusted to reflect financial performance, may
be further adjusted with the review and approval of the Committee to give full
weight to the Participant’s individual performance during the Plan Year.

  4.   Overall Effect

     The combination of any financial performance adjustment and individual
performance adjustment may increase the amount paid under the Plan to a
Participant for any Plan Year to as much as three times the Individual Target
Award, and may reduce any amount payable to zero, subject to Article H.

H.   PROCEDURES APPLICABLE TO COVERED EMPLOYEES

     Awards under the Plan to Participants who are Covered Employees shall be
subject to preestablished Performance Goals as set forth in this Article H.
Notwithstanding the provisions of paragraph G.3 above, the Committee shall not
have discretion to modify the terms of awards to such Participants except as
specifically set forth in this Article H.
     At the beginning of a Plan Year, the Committee shall establish Individual
Target Awards for such of the Participants who may be Covered Employees, payment
of which shall be conditioned upon satisfaction of specific Performance Goals
for the Plan Year established by the Committee in writing in advance of the Plan
Year, or within such period as may be permitted by regulations issued under
Section 162(m). The Performance Goals established by the Committee shall be
based on one or more of the criteria set forth in paragraph F.1 above. The
extent, if any, to which an award will be payable will be based upon the degree
of achievement of the Performance Goals in accordance with a pre-established
objective formula or standard as determined by the Committee. The application of
the objective formula or standard to the Individual Target Award will determine
whether the Covered Employee’s award for the Plan Year is greater than, equal to
or less than the Participant’s Individual Target Award. To the extent that the
minimum Performance Goals are satisfied or surpassed, and upon written
certification by the Committee that the Performance Goals have been satisfied to
a particular extent, payment of the award shall be made as soon as reasonably
practicable after the Payment Date in accordance with the objective formula or
standard applied to the Individual Target Award unless the Committee determines,
in its sole discretion, to reduce or eliminate the payment to be made.
     Notwithstanding any other provision of the Plan, the maximum award payable
to any Participant who is a Covered Employee for any Plan Year shall not exceed
$6,000,000.

4



--------------------------------------------------------------------------------



 



I.   PAYMENT OF AWARDS

     An award under the Plan shall be paid in a single sum to the Participant as
soon as reasonably practicable after Payment Date, unless the Participant elects
to defer his or her award pursuant to the terms and conditions of the Company’s
Deferred Compensation Administration Plan III (“DCAP III”) and in compliance
with Section 409A of the Code. No awards may be deferred by a Participant under
DCAP III unless he or she is an active employee of the Company on the date the
award is paid or he or she retired after December 31 of such Plan Year. To the
extent that an award is not deferred under DCAP III, such award shall be paid no
later than the later of two and one-half months following the end of the
Company’s fiscal year or the end of calendar year in which the Payment Date
occurs.

J.   EMPLOYMENT ON PAYMENT DATE

     No award shall be made to any Participant who is not an active employee of
the Company on the Payment Date; provided, however, that the Committee, in its
sole and absolute discretion, may make pro-rata awards to Participants in
circumstances that the Committee deems appropriate including, but not limited
to, a Participant’s death, disability, retirement or other termination of
employment prior to the Payment Date. Any such pro-rated awards shall be
determined by the Committee in accordance with Article G above after taking into
account the portion of the Plan Year completed.

K.   CHANGE IN CONTROL

     In the event of a Change in Control, the Company or any successor or
surviving corporation shall pay to each Participant an award for the Plan Year
in which the Change in Control occurs and for any previous Plan Year for which
awards have been earned but not yet paid or deferred. Each such award shall be
equal to the greatest of the following: (i) the Participant’s Individual Target
Award for the applicable Plan Year; (ii) the Participant’s Individual Target
Award for the applicable Plan Year adjusted based on the actual performance
outcome for that Plan Year, provided, that the Committee may not invoke its
discretionary authority to reduce the amount of such an award; or (iii) the
average of awards earned and paid to (or deferred by) the Participant in the
three (or such fewer number of years that the Participant has been eligible for
such an award) completed Plan Years immediately preceding the applicable Plan
Year. Such awards shall be paid by the Company or any successor or surviving
corporation at such time as the awards otherwise would be payable under the
Plan; provided, however, that if a Participant is terminated without Cause or
terminates for Good Reason within twelve months after a Change in Control, then
such Participant shall be paid his or her awards determined under this
Article K, within thirty days of such termination. Notwithstanding the
foregoing, any award determined pursuant to this Article K shall be reduced by
any corresponding award payable under a Participant’s individually negotiated
agreement, if any.

L.   FORFEITURE

     Any other provision of the Plan to the contrary notwithstanding, if the
Committee determines that a Participant has engaged in any of the actions
described below, then upon written notice from the Company to the Participant
(i) the Participant shall not be eligible for any

5



--------------------------------------------------------------------------------



 



award for the year in which such notice is given or for the preceding year, if
such award has not been paid as of the date of the notice, (ii) any payment of
an award received by the Participant within twelve months prior to the date that
the Company discovered that the Participant engaged in any action described
below shall immediately be repaid to the Company by the Participant in cash
(including amounts withheld pursuant to Article M) and (iii) any award deferred
pursuant to Article I within twelve months prior to the date that the Company
discovered that the Participant engaged in any action described below shall be
forfeited immediately and shall not be distributed to the Participant under any
circumstances.
     The consequences described above shall apply if the Participant, either
before or after termination of employment with the Company:
     1. Discloses to others, or takes or uses for his or her own purpose or the
purpose of others, any trade secrets, confidential information, knowledge, data
or know-how or any other proprietary information or intellectual property
belonging to the Company and obtained by the Participant during the term of his
or her employment, whether or not they are the Participant’s work product.
Examples of such confidential information or trade secrets include, without
limitation, customer lists, supplier lists, pricing and cost data, computer
programs, delivery routes, advertising plans, wage and salary data, financial
information, research and development plans, processes, equipment, product
information and all other types and categories of information as to which the
Participant knows or has reason to know that the Company intends or expects
secrecy to be maintained; or
     2. Fails to promptly return all documents and other tangible items
belonging to the Company in the Participant’s possession or control, including
all complete or partial copies, recordings, abstracts, notes or reproductions of
any kind made from or about such documents or information contained therein,
upon termination of employment, whether pursuant to retirement or otherwise; or
     3. Fails to provide the Company with at least thirty (30) days’ written
notice prior to directly or indirectly engaging in, becoming employed by, or
rendering services, advice or assistance to any business in competition with the
Company. As used herein, “business in competition” means any person,
organization or enterprise which is engaged in or is about to become engaged in
any line of business engaged in by the Company at the time of the termination of
the Participant’s employment with the Company; or
     4. Fails to inform any new employer, before accepting employment, of the
terms of this section and of the Participant’s continuing obligation to maintain
the confidentiality of the trade secrets and other confidential information
belonging to the Company and obtained by the Participant during the term of his
or her employment with the Company; or
     5. Induces or attempts to induce, directly or indirectly, any of the
Company’s customers, employees, representatives or consultants to terminate,
discontinue or cease working with or for the Company, or to breach any contract
with the Company, in order to work with or for, or enter into a contract with,
the Participant or any third party; or

6



--------------------------------------------------------------------------------



 



     6. Engages in conduct which is not in good faith and which disrupts,
damages, impairs or interferes with the business, reputation or employees of the
Company; or
     7. Directly or indirectly engages in, becomes employed by, or renders
services, advice or assistance to any business in competition with the Company,
at any time during the twelve months following termination of employment with
the Company.
     The Committee shall determine in its sole discretion whether the
Participant has engaged in any of the acts set forth in subsections 1 through 7
above, and its determination shall be conclusive and binding on all interested
persons.
     Any provision of this Article L which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this Article
L.
M. WITHHOLDING TAXES
     Whenever the payment of an award is made, such payment shall be net of an
amount sufficient to satisfy federal, state and local income and employment tax
withholding requirements and authorized deductions.

N.   EMPLOYMENT RIGHTS

     Neither the Plan nor designation as a Plan Participant shall be deemed to
give any individual a right to remain employed by the Company. The Company
reserves the right to terminate the employment of any employee at any time, with
or without cause or for no cause, subject only to a written employment contract
(if any).

O.   NONASSIGNMENT; PARTICIPANTS ARE GENERAL CREDITORS

     The interest of any Participant under the Plan shall not be assignable
either by voluntary or involuntary assignment or by operation of law (except by
designation of a beneficiary or beneficiaries to the extent allowed under DCAP
II with respect to amounts deferred under Article I) and any attempted
assignment shall be null, void and of no effect.
     Amounts paid under the Plan shall be paid from the general funds of the
Company, and each Participant shall be no more than an unsecured general
creditor of the Company with no special or prior right to any assets of the
Company for payment of any obligations hereunder. Nothing contained in the Plan
shall be deemed to create a trust of any kind for the benefit of any
Participant, or create any fiduciary relationship between the Company and any
Participant with respect to any assets of the Company.

P.   AMENDMENT OR TERMINATION

     The Board of Directors may terminate or suspend the Plan at any time. The
Committee may amend the Plan at any time; provided that (i) to extent required
under Section 162(m), the

7



--------------------------------------------------------------------------------



 



Plan will not be amended without prior approval of the Company’s stockholders,
and (ii) no amendment shall retroactively and adversely affect the payment of
any award previously made. Notwithstanding the foregoing, no amendment adopted
following the occurrence of a Change in Control shall be effective if it
(a) would reduce a Participant’s Individual Target Award for the Plan Year in
which the Change in Control occurs, (b) would reduce an award payable to a
Participant based on the achievement of Performance Goals in the Plan Year
before the Plan Year in which the Change in Control occurs, or (c) modify the
provisions of this paragraph.

Q.   SUCCESSORS AND ASSIGNS

     This Plan shall be binding on the Company and its successors or assigns.

R.   INTERPRETATION AND SEVERABILITY

     The Plan is intended to comply with Section 162(m), and all provisions
contained herein shall be construed and interpreted in a manner to so comply. In
case any one or more of the provisions contained in the Plan shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of the Plan, but the Plan shall be construed as if such invalid, illegal or
unenforceable provisions had never been contained herein.

S.   DEFINITIONS

     “Cause” shall mean termination of the Participant’s employment upon the
Participant’s willful engagement in misconduct which is demonstrably and
materially injurious to the Company. No act, or failure to act, on the part of
the Participant shall be considered “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
the Participant’s action or omission was in the best interest of the Company.
     “Change in Control” A Change in Control shall mean the occurrence of any
change in ownership of the Company, change in effective control of the Company,
or change in the ownership of a substantial portion of the assets of the
Company, as defined in Section 409A(a)(2)(A)(v) of the Internal Revenue Code of
1986, as amended, the regulations thereunder, and any other published
interpretive authority, as issued or amended from time to time.
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Committee” shall mean the Compensation Committee of the Board of Directors
of McKesson Corporation; provided, however, that the Committee shall consist
solely of two or more “outside directors”, in conformance with Section 162(m) of
the Code.
     “Company” shall mean McKesson Corporation, a Delaware corporation,
including its subsidiaries and affiliates.
     “Covered Employee” shall mean an eligible Participant designated by the
Committee who is, or is expected to be, a “covered employee” within the meaning
of Section 162(m) for the Plan Year in which an award is payable hereunder.

8



--------------------------------------------------------------------------------



 



     “Good Reason” shall mean any of the following actions, if taken without the
express written consent of the Participant:
     a. any material change by the Company in the functions, duties, or
responsibilities of the Participant, which change would cause such Participant’s
position with the Company to become of less dignity, responsibility, importance,
or scope from the position and attributes that applied to the Participant
immediately prior to the Change in Control;
     b. any reduction in the Participant’s base salary;
     c. any material failure by the Company to comply with any of the provisions
of any employment agreement between the Company and the Participant;
     d. the requirement by the Company that the Participant be based at any
office or location more than 25 miles from the office at which the Participant
is based on the date immediately preceding the Change in Control, except for
travel reasonably required in the performance of the Participant’s
responsibilities and commensurate with the amount of travel required of the
Participant prior to the Change in Control; or
     e. any failure by the Company to obtain the express assumption of this Plan
by any successor or assign of the Company.
     “Individual Target Award” shall mean the target award established for each
Participant under Article E, which shall be a percentage of the Participant’s
base salary or a fixed dollar amount, as determined by the Committee.
     “Officer Group” shall mean the Covered Employees and any other officer of
the Company designated as part of the Officer Group by the Committee.
     “Participants” shall mean those employees specifically designated as
Participants for a Plan Year under Article D.
     “Payment Date” shall mean the date following the conclusion of a Plan Year
on which the Committee certifies that applicable Performance Goals have been
satisfied and authorizes payment of corresponding awards.
     “Performance Goals” shall have the meaning set forth in Article F hereof.
     “Plan” shall mean the McKesson Corporation 2005 Management Incentive Plan.
     “Plan Year” shall mean the fiscal year of the Company.
     “Section 162(m)” shall mean Section 162(m) of the Code and regulations
promulgated thereunder, as may be amended from time to time.

9



--------------------------------------------------------------------------------



 



T.   EXECUTION

This amended and restated 2005 Management Incentive Plan was adopted on
October 27, 2006.
McKESSON CORPORATION

         
By
       
 
 
 
Paul E. Kirincic    
 
  Executive Vice President, Human Resources    

10